Citation Nr: 1144708	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-22 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

When this case was before the Board in May 2011, it was decided in part and remanded in part for additional development.  The case since has been returned to the Board for further appellate action.


REMAND

In response to the Board's remand in May 2011, the Veteran was afforded a VA examination in July 2011 in which the VA examiner opined that he did not have symptoms of other mental health diagnoses "as any mental health symptoms are a caused by or a result of his PTSD," and that the Veteran had no symptoms documented indicating another diagnosis.

As indicated in the May 2011 remand, the Veteran was previously diagnosed with depressive disorder:  major depression in a VA medical center mental health intake assessment note in July 2008.

Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability, and in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim; see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board finds that the VA examiner's opinion is inadequate for adjudication purposes as it does not address the nature and etiology of all acquired psychiatric disorders present during the pendency of this claim, to specifically include a prior diagnosis of major depression.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The claims folders should be returned to the VA examiner who conducted the July 2011 VA examination.  The examiner should be requested to review the claims folders and provide an addendum addressing the nature and etiology of all acquired psychiatric disorders present during the pendency of this claim.  The examiner should specifically address whether major depression has been present at any time during the pendency of this claim and in so doing should discuss the assessment rendered in July 2008.

With respect to each acquired psychiatric disorder present at any time during the pendency of this claim (other than PTSD), the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by the Veteran's service-connected PTSD.  

The rationale for all opinions expressed must also be provided.

If the July 2011 examiner is unavailable, the claims folders should be reviewed by another psychiatrist or a psychologist with appropriate expertise who should be requested to provide the required opinions with supporting rationale.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The RO or the AMC should undertake any additional development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the issue on appeal, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 






(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

